Citation Nr: 1515085	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-33 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a pilonidal cyst disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from February 11, 1971, to March 16, 1971 in the United States Air Force. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A review of the Virtual VA paperless claims processing system reveals a November 2014 representative brief and duplicate records.  A review of the Veterans Benefits Management System (VBMS) reveals VA treatment records dated to July 2012 that have been reviewed by the RO and the Board.

The issue of entitlement to service connection for a pilonidal cyst disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1980 rating decision, the RO denied service connection for a low back disorder.  The Veteran was notified of the July 1980 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that decision. 

2.  The evidence received since the July 1980 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder and raises a reasonable possibility of substantiating the claim.   

3.  The Veteran's current low back disorder did not manifest in service or within one year thereafter and is not otherwise related to his military service from February 11, 1971, to March 16, 1971.
CONCLUSIONS OF LAW

1.  The July 1980 rating decision, which denied service connection for a low back disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the July 1980 rating decision is new and material, and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A low back disorder was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant new and material evidence and service connection issues pertaining to a low back disorder. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the low back disorder issue in this case was satisfied by letters sent to the Veteran in January 2010 and April 2010.  

With regard to new and material evidence, in a recent opinion, VA's Office of General Counsel concluded that 38 U.S.C.A. § 5103(a)(1) did not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  See VAOPGCPREC 6-2014 (November 21, 2014).  The Office of General Counsel determined that Kent v. Nicholson, 20 Vet. App. 1 (2006), was no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide case-specific notice to a claimant who had filed an application to reopen a previously denied claim.  In any event, in this case, the RO examined the bases for the denial in the prior decision and provided the Veteran notice describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection for a low back disorder.

Moreover, with regard to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice for each issue prior to July 2010 rating decision on appeal.  Thus, there is no timing error.   

Accordingly, the Veteran has received all required notice in connection with the claim for service connection for a low back disorder being denied, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  There has not been an allegation of any error in VCAA notice.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file, including the private medical records for which he has provided authorization for VA to obtain on his behalf.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  

The Veteran was also afforded a VA examination in July 2010, and the examiner provided a medical opinion addressing the etiology of his current low back disorder.  
The Board finds that the VA examination and opinion are adequate to decide the case because, as discussed below, the opinion is predicated on a review of the claims file and all pertinent evidence of record, including the examination, during which a history was solicited from the Veteran.  The examiner addressed the central medical issue in this case and provided a rationale for his opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue decided herein has been met. 38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  New and Material Evidence

In a July 1980 rating decision, the RO denied service connection for a low back disorder because the alleged disorder was not shown by the evidence of record at that time, due in part to the Veteran's failure to report to a VA orthopedic examination.  The Veteran was notified of that decision and of his appellate rights, but he did not submit a notice of disagreement.  He also did not submit any additional evidence relevant to that claim within one year of the decision.  Therefore, the July 1980 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014).  

Subsequent to the July 1980 rating decision, a July 2010 VA examiner diagnosed the Veteran with current degenerative changes and disc disease of the lumbar spine based on x-rays.  Assuming the credibility of this evidence for purposes of reopening, the Board finds that this evidence relates to at least one of the unestablished facts necessary to substantiate the claim for service connection for a low back disorder and raises a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  Therefore, the claim for service connection for a low back disorder is reopened based on a finding of new and material evidence.  


III.  Service Connection 

The Veteran has asserted that his current low back disorder began in service when a pilonidal cyst on the low back abscessed during basic training, causing an orthopedic low back disability.  See August 2010 NOD; February 1980 and January 2010 claims; November 2014 representative brief.

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a low back disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.   38 C.F.R. § 3.303(d).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker, 708 F.3d 1335-1337.  In the present case, arthritis is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if this disease is noted or shown in the record.  Walker, 708 F.3d at 1338-39.   Service connection for an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  

The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Specifically, the June 2010 VA examiner diagnosed the Veteran with arthritis and degenerative disc disease of the lumbar spine.  Thus, the Veteran clearly has a diagnosis, and the remaining question is whether these disorders manifested in service, within one year of service, or are otherwise related thereto.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of arthritis or any other low back disorder.  The service treatment records document treatment for a pilonidal cyst, but reveal no evidence of a low back orthopedic disability associated with the cyst.  Indeed, the Veteran was evaluated by a medical board prior to his separation from service, but there was mention or reference of a low back disorder.  Thus, there is no probative evidence the Veteran had a chronic arthritis or degenerative disc disease at the time he separated from service in March 1971.    

It follows that, under 38 C.F.R. § 3.303(b), this case does not meet the test for "chronic disease" as set forth in lieu of a medical nexus.  Although arthritis and arguably degenerative disc disease are each an enumerated "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), neither disorder in the present case is "shown" in service.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  The service treatment records in the present case do not establish a combination of manifestations sufficient to identify the disease entity of lumbar arthritis and degenerative disc disease, as opposed to any other diagnosis.  That is, 38 C.F.R. § 3.303(b) equates "shown in service" with a reliable diagnosis of the chronic disease while in service.  Walker, 708 F.3d at 1339.  No such diagnosis of arthritis or degenerative disc disease of the lumbar spine is of record during service.  As noted above, there was no mention of any complaints, treatment, or diagnosis of any low back disorder.

There is also no objective indication of arthritis, degenerative changes, or degenerative disc disease of the lumbar spine within one year of the Veteran' military service.  Arthritis must be objectively confirmed by x-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Indeed, there is no lay or medical evidence showing that he had such disorders within the first year after his separation from service.  Thus, the Veteran is not entitled to service connection for arthritis or degenerative disc disease of the lumbar spine, on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37.   

Moreover, following the Veteran's military service, the evidence as a whole does not establish continuity of symptomatology of degenerative disc disease or arthritis of the lumbar spine and arthritis or frequent or persistent symptoms for any of these disorders since service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339.  In fact, there is no specific lay assertion from the Veteran or any medical evidence suggesting or demonstrating continuous, ongoing symptomatology from arthritis or degenerative disc disease of the low back subsequent to his separation from active duty in March 1971.  The first post-service evidence in the claims folder of a low back disorder is from the early 1980s, which was over nine years after his separation from service.  That is, the Veteran first reported low back pain and irritation at a February 1980 VA examination.  The Veteran believed it stemmed from an in-service injury, but he did not specifically assert continuous pain since his military service.  Private treatment records dated in 2009 and 2010 also reveal complaints and treatment for arthritis of several joints, but not the lumbar spine.  When it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board has considered that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).   However, there has been no lay allegation of continuous or frequent and persistent degenerative arthritis or degenerative disc disease symptoms since his separation from service in March 1971.  

In addition to the lack of evidence showing that a low back disorder manifested during active service or within close proximity thereto, the weight of the evidence of record does not link any current low back disorder to the Veteran's military service.  Significantly, the July 2010 VA examiner reviewed and discussed the evidence of records, as well as the Veteran's reported history and lay assertions.  Following that review and a physical examination, he opined that the Veteran's current lumbar spine disorder is not related to his military service.  In so doing, he noted that the Veteran's service treatment records were silent for any back condition.  There is no contrary medical opinion of record.  

With regard to lay evidence of a nexus, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of lumbar spine pain during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, neither he nor his representative, without evidence showing that either has medical training or expertise, can competently provide a medical nexus opinion between a current diagnosis, such as degenerative disc disease or arthritis, to an in-service injury.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  Moreover, as to the Veteran's lay assertions with regard to nexus, he also does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  

Furthermore, the Veteran's lay assertions in the present case are outweighed by the clinical findings of the July 2010 VA examiner, who determined that the there was no nexus between the Veteran's current low back disorder and his military service.  The examiner has training, knowledge, and expertise on which he relied to form his opinion, and he provided rationale for it.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a low back disorder.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

New and material evidence having been submitted, the claim for service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.

Service connection for a low back disorder is denied.


REMAND

The Board finds that a remand is required to obtain an adequate medical opinion.  The June 2010 VA examiner opined that the Veteran's pilonidal cyst disorder existed prior to his entrance into service and was not aggravated by service beyond the normal progression of the disease.  However, he did not provide any rationale for his opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a pilonidal cyst.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA treatment records should also be obtained and associated with the claims file, to include any VA medical records from the VA healthcare system in Orlando, Florida, that are dated from August 2012 to the present.

2.  After completing the foregoing development, the AOJ should refer the Veteran's paper and virtual claims file to the July 2010 VA examiner, or if he is unavailable, to another suitably qualified VA examiner for a clarifying VA opinion as to the nature and etiology of the Veteran's current pilonidal cyst diagnosis.  An actual examination is only needed if deemed necessary by the VA examiner.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address whether the Veteran's pilonidal cyst clearly and unmistakably preexisted the Veteran's active duty service.  If so, he or she should state whether there was an increase in the severity of the preexisting disorder during this period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

If the examiner determines that a pilonidal cyst did not clearly and unmistakably preexist the Veteran's active duty service, he or she should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to his military service, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the electronic claims file, must be made available to the examiner for review.

3.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


